Exhibit 10.9
Loan No. RI1080S01A

REVOLVING CREDIT SUPPLEMENT




THIS SUPPLEMENT to the Master Loan Agreement dated August 22, 2012 (the “MLA”),
is entered into as of July 26, 2013 between UNITED FCS, PCA (“Lead Lender”) and
GRANITE FALLS ENERGY, LLC, Granite Falls, Minnesota (the “Company”), and amends
and restates the Supplement dated August 22, 2012 and numbered RI1080S01.


SECTION 1. The Revolving Credit Facility. On the terms and conditions set forth
in the MLA and this Supplement, Lead Lender agrees to make loans to the Company
during the period set forth below in an aggregate principal amount not to exceed
$6,000,000.00 at any one time outstanding (the “Commitment”). Within the limits
of the Commitment, the Company may borrow, repay, and reborrow.


SECTION 2. Purpose. The purpose of the Commitment is to provide working capital
to the Company.


SECTION 3. Term. The term of the Commitment shall be from the date hereof, up to
and including August 1, 2014, or such later date as Agent (as that term is
defined in the MLA) may, in its sole discretion, authorize in writing.


SECTION 4. Interest. The Company agrees to pay interest on the unpaid balance of
the loan(s) in accordance with one or more of the following interest rate
options, as selected by the Company:


(A)    One-Month LIBOR Index Rate. At a rate (rounded upward to the nearest
1/100th and adjusted for reserves required on “Eurocurrency Liabilities” [as
hereinafter defined] for banks subject to “FRB Regulation D” [as hereinafter
defined] or required by any other federal law or regulation) per annum equal at
all times to 2.65% above the rate quoted by the British Bankers Association (the
“BBA”) at 11:00 a.m. London time for the offering of one (1)-month U.S. dollars
deposits, as published by Bloomberg or another major information vendor listed
on BBA’s official website on the first “U.S. Banking Day” (as hereinafter
defined) in each week, with such rate to change weekly on such day. The rate
shall be reset automatically, without the necessity of notice being provided to
the Company or any other party, on the first “U.S. Banking Day” of each
succeeding week, and each change in the rate shall be applicable to all balances
subject to this option. Information about the then-current rate shall be made
available upon telephonic request. For purposes hereof: (1) “U.S. Banking Day”
shall mean a day on which Agent is open for business and banks are open for
business in New York, New York; (2) “Eurocurrency Liabilities” shall have the
meaning as set forth in “FRB Regulation D”; and (3) “FRB Regulation D” shall
mean Regulation D as promulgated by the Board of Governors of the Federal
Reserve System, 12 CFR Part 204, as amended.


(B)    Quoted Rate. At a fixed rate per annum to be quoted by Agent in its sole
discretion in each instance. Under this option, rates may be fixed on such
balances and for such periods, as may be agreeable to Agent in its sole
discretion in each instance, provided that: (1) the minimum fixed period shall
be 30 days; (2) amounts may be fixed in increments of $100,000.00 or multiples
thereof; and (3) the maximum number of fixes in place at any one time shall be
five.



#2370748

--------------------------------------------------------------------------------








(C)    LIBOR. At a fixed rate per annum equal to “LIBOR” (as hereinafter
defined) plus 2.65%. Under this option: (1) rates may be fixed for “Interest
Periods” (as hereinafter defined) of 1, 2, 3, 6, 9, or 12 months, as selected by
the Company; (2) amounts may be fixed in increments of $100,000.00 or multiples
thereof; (3) the maximum number of fixes in place at any one time shall be five;
and (4) rates may only be fixed on a “Banking Day” (as hereinafter defined) on
three Banking Days’ prior written notice. For purposes hereof: (a) “LIBOR” shall
mean the rate (rounded upward to the nearest sixteenth and adjusted for reserves
required on “Eurocurrency Liabilities” [as hereinafter defined] for banks
subject to “FRB Regulation D” [as herein defined] or required by any other
federal law or regulation) quoted by the British Bankers Association (the “BBA”)
at 11:00 a.m. London time two Banking Days before the commencement of the
Interest Period for the offering of U.S. dollar deposits in the London interbank
market for the Interest Period designated by the Company, as published by
Bloomberg or another major information vendor listed on BBA’s official website;
(b) “Banking Day” shall mean a day on which Agent is open for business, dealings
in U.S. dollar deposits are being carried out in the London interbank market,
and banks are open for business in New York City and London, England; (c)
“Interest Period” shall mean a period commencing on the date this option is to
take effect and ending on the numerically corresponding day in the next calendar
month or the month that is 2, 3, 6, 9, or 12 months thereafter, as the case may
be; provided, however, that: (i) in the event such ending day is not a Banking
Day, such period shall be extended to the next Banking Day unless such next
Banking Day falls in the next calendar month, in which case it shall end on the
preceding Banking Day; and (ii) if there is no numerically corresponding day in
the month, then such period shall end on the last Banking Day in the relevant
month; (d) “Eurocurrency Liabilities” shall have meaning as set forth in “FRB
Regulation D”; and (e) “FRB Regulation D” shall mean Regulation D as promulgated
by the Board of Governors of the Federal Reserve System, 12 CFR Part 204, as
amended.


The Company shall select the applicable rate option at the time it requests a
loan hereunder and may, subject to the limitations set forth above, elect to
convert balances bearing interest at the variable rate option to one of the
fixed rate options. Upon the expiration of any fixed rate period, interest shall
automatically accrue at the variable rate option unless the amount fixed is
repaid or fixed for an additional period in accordance with the terms hereof.
Notwithstanding the foregoing, rates may not be fixed for periods expiring after
the maturity date of the loans and rates may not be fixed in such a manner as to
cause the Company to have to break any fixed rate balance in order to pay any
installment of principal. All elections provided for herein shall be made
electronically (if applicable), telephonically or in writing and must be
received by Agent not later than 12:00 Noon Company’s local time in order to be
considered to have been received on that day; provided, however, that in the
case of LIBOR rate loans, all such elections must be confirmed in writing upon
Agent’s request. Interest shall be calculated on the actual number of days each
loan is outstanding on the basis of a year consisting of 360 days and shall be
payable monthly in arrears by the 20th day of the following month or on such
other day in such month as Agent shall require in a written notice to the
Company; provided, however, in the event the Company elects to fix all or a
portion of the indebtedness outstanding under the LIBOR interest rate option
above, at Agent’s option upon written notice to the Company, interest shall be
payable at the maturity of the Interest Period and if the LIBOR interest rate
fix is for a period longer than three months, interest on that portion of the
indebtedness outstanding shall be payable quarterly in arrears on each
three-month anniversary of the commencement date of such Interest Period, and at
maturity.


SECTION 5. Promissory Note. The Company promises to repay the unpaid principal
balance of the loans on the last day of the term of the Commitment. In addition
to the above, the



--------------------------------------------------------------------------------








Company promises to pay interest on the unpaid principal balance of the loans at
the times and in accordance with the provisions set forth in Section 4 hereof.
This note replaces and supersedes, but does not constitute payment of the
indebtedness evidenced by, the promissory note set forth in the Supplement being
amended and restated hereby.


SECTION 6. Letters of Credit. If agreeable to Agent in its sole discretion in
each instance, in addition to loans, the Company may utilize the Commitment to
open irrevocable letters of credit for its account. Each letter of credit will
be issued within a reasonable period of time after Agent’s receipt of a duly
completed and executed copy of Agent’s then current form of Application and
Reimbursement Agreement or, if applicable, in accordance with the terms of any
CoTrade Agreement between the parties, and shall reduce the amount available
under the Commitment by the maximum amount capable of being drawn thereunder.
Any draw under any letter of credit issued hereunder shall be deemed a loan
under the Commitment and shall be repaid in accordance with this Supplement.
Each letter of credit must be in form and content acceptable to Agent and must
expire no later than the maturity date of the Commitment,


SECTION 7. Security. The Company’s obligations hereunder and, to the extent
related hereto, the MLA, including without limitation any future advances under
any existing mortgage or deed of trust, shall be secured as provided in the
Security Section of the MLA.


SECTION 8. Commitment Fee. In consideration of the Commitment, the Company
agrees to pay to Agent a commitment fee on the average daily unused portion of
the Commitment at the rate of 0.30% per annum (calculated on a 360-day basis),
payable monthly in arrears by the 20th day following each month. Such fee shall
be payable for each month (or portion thereof) occurring during the original or
any extended term of the Commitment.




IN WITNESS WHEREOF, the parties have caused this Supplement to be executed by
their duly authorized officers as of the date shown above.


UNITED FCS, PCA


By:    /s/ Jeffrey A. Schmidt    


Title:    CCO    






GRANITE FALLS ENERGY, LLC


By:    /s/ Steven A. Christensen    


Title:    CEO    



